Citation Nr: 0800362	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-38 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The record indicates that the appellant served as a member of 
the recognized guerilla service (RGS) from January 1945 to 
August 1945, and as a member of the regular Philippine Army 
(RPA) from August 1945 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which determined the 
appellant did not have qualifying service for eligibility for 
VA nonservice-connected disability pension benefits.  

The Board notes that in April 2007, on behalf of the 
appellant, his daughter indicated that there was no 
additional evidence to submit concerning the appeal.  
Subsequently thereafter, in an April 2007 letter, the 
appellant's daughter mailed a copy of his "Service 
Decorations" certificate without the benefit of a waiver for 
RO consideration.  See 38 C.F.R. § 20.1304.  However, it is 
not necessary that this evidence be returned to the RO for 
initial consideration as the evidence is not pertinent to the 
issue on appeal in that the claim has been denied due to the 
appellant's lack of qualifying service for nonservice-
connected disability pension benefits.  The evidence 
submitted on his behalf only identifies the service medals 
and ribbons he received during his service and does not 
provide specific information regarding his military status 
during his active service.  Accordingly, the Board finds that 
the evidence received is not evidence for which a remand is 
required under 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service department has certified that the appellant 
served with the recognized guerilla service and the regular 
Philippine Army from January 9, 1945 to August 29, 1945, and 
August 30, 1945 to April 3, 1946, respectively.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 101, 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.40, 3.41 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The appellant contends that he is entitled to nonservice-
connected disability pension benefits.  

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).  

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except for certain benefits 
as specified by law.  38 U.S.C.A. § 107(a).  Those specified 
benefits do not include non-service-connected disability 
pension benefits.  Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of  
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department.  38 C.F.R. § 3.41(d).

In this case, the appellant asserts that he served on active 
duty from February 1, 1943, to March 27, 1943.  In November 
2005, the National Personnel Records Center (NPRC) certified 
that he had recognized guerilla service from January 9, 1945 
to August 29, 1945, and recognized Philippine Army service 
from August 30, 1945 to April 3, 1946.  The service 
department's determination is binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the Board 
finds that the appellant does not have the requisite 
qualifying service, and therefore, he is not eligible for 
nonservice-connected disability pension benefits.

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of his service.  In addition, 
the Board notes that the official documents do not indicate, 
and the appellant has not contended, that he had any service 
that would render him eligible for nonservice-connected 
disability pension benefits.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected disability pension benefits is 
precluded based upon the appellant's service; therefore, 
eligibility for nonservice-connected disability pension 
benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in their possession 
that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of the claim for 
nonservice-connected disability pension benefits and any 
failure to provide notice as to the effective date and rating 
is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

This case turns on whether the appellant had qualifying 
service providing basic entitlement to pension benefits.  
Because he does not have qualifying service, he is not 
entitled to nonservice-connected disability pension benefits, 
and is not entitled to VCAA-related assistance and 
notification.  Absent any evidence from the appellant 
indicating otherwise, there is no need to further attempt to 
confirm the negative certification already obtained from the 
service department.  As the law is dispositive in this case, 
the VCAA is not applicable.  

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussion in the March 
2006 letter informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in his possession.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes certification of his 
military service from the National Personnel Records Center.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim for 
entitlement to VA benefits.  No further assistance with the 
development of evidence is required.  


ORDER

Eligibility for VA nonservice-connected disability pension 
benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


